PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit: “It is hereby stipulated and agreed by and between David J. Bentall and Hart E. *1012Baker, counsel for appellant, and Otto Kerner, counsel for appellees, that the appeal in the above entitled cause shall be dismissed without costs to either party. It is now here ordered, adjudged, and decreed by this court that this appeal be, and the same is hereby, dismissed without costs to either party pursuant to the foregoing stipulation.